Federated MDT Large Cap Growth Fund Class A Shares Class B Shares Class C Shares Institutional Shares Federated MDT Large Cap Value Fund Class A Shares Class C Shares Class K Shares Institutional Shares Federated MDT All Cap Core Fund Class A Shares Class C Shares Class K Shares Institutional Shares Federated MDT Mid Cap Growth Fund Class A Shares Class C Shares Institutional Shares Federated MDT Small Cap Core Fund Class A Shares Class C Shares Institutional Shares Federated MDT Small Cap Growth Fund Class A Shares Class B Shares Class C Shares Institutional Shares Federated MDT Small Cap Value fund Class A Shares Class C Shares InstitutionalShares Federated MDT Balanced Fund Class A Shares Class C Shares Class K Shares Institutional Shares Federated MDT Tax Aware/All Cap Core fund Class A Shares Class C Shares InstitutionalShares (Portfolios of Federated MDT Series) SUPPLEMENT TO STATEMENT OF ADDITIONAL INFORMATION DATED SEPTEMBER 30, 2008. 1.As of March 31, 2009, Thomas G. Bigley retired from his position as a Trustee of the Portfolios and a member of the Audit Committee and the Nominating
